Citation Nr: 0304135	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the veteran initially appealed the RO's 
January 1999 initial assignment of a noncompensable 
evaluation for left ear hearing loss and its May 2000 denial 
of service connection for heart disease secondary to PTSD.  
However, in a written statement received at the Board in June 
2002, the veteran withdrew his appeal with regard to these 
issues.  They are thus not now before the Board for appellate 
review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for that claim's 
equitable disposition. 

2.  Prior to February 21, 2002, examiners attributed 
flashbacks, intrusive thoughts, sleep disturbances, 
nightmares, depression, agitation, confusion, difficulty 
concentrating, memory loss, impaired speech and thought 
processes, marginal insight and judgment, anger outbursts and 
irritability to the veteran's PTSD, characterized the PTSD as 
severe, and indicated that it caused serious social and 
occupational impairment.

3.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether, prior to 
February 21, 2002, the veteran's PTSD caused total 
occupational and social impairment.

4.  On February 21, 2002, an examiner noted improvement in 
the veteran's PTSD and characterized that disability as mild, 
primarily causing depression. 

5.  Since February 21, 2002, the veteran's PTSD, alone, has 
not been so exceptional or unusual with such related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 100 percent evaluation for PTSD, prior to 
February 21, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2002).  

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, from February 21, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to an initial evaluation in excess of 50 percent for PTSD.  
In a rating decision dated January 1999, the RO granted the 
veteran service connection for PTSD and assigned this 
disability an evaluation of 50 percent, effective from August 
3, 1998, and thereafter, the veteran appealed the 50 percent 
evaluation the RO assigned.

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
February 2001, the RO informed the veteran of the change in 
the law.  Thereafter, as explained in greater detail below, 
the RO undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  As 
well, the RO reconsidered the veteran's claim pursuant to the 
VCAA.  In light of the foregoing, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  For instance, after the veteran filed his 
claim for service connection for, in part, PTSD, the RO 
informed the veteran by letter dated August 1998 that records 
of his treatment by Dr. Peckman had been requested.  In 
addition, in a rating decision dated January 1999, a letter 
notifying the veteran of that decision, a statement of the 
case issued in April 1999, and supplemental statements of the 
case issued in November 1999, February 2000, March 2000, May 
2000, November 2001, and April 2002, the RO informed the 
veteran of the reasons for which his claim had been denied 
and of the evidence still needed to substantiate his claim, 
notified him of all regulations pertinent to his claim, 
including those involving VA's duties to notify and assist, 
and provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claim. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West 2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claim, including VA and private 
treatment records and records from the Social Security 
Administration (SSA) and the veteran's employers.  In 
addition, the RO developed the medical record to the extent 
necessary to decide the veteran's claim by affording him 
multiple VA examinations of his psychiatric complaints.  The 
veteran has not since indicated that there is any other 
outstanding evidence that should be secured in support of his 
claim and he has not challenged the adequacy of the VA 
examinations. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran asserts that the evaluation currently assigned 
his PTSD should be increased to at least 70 percent to 
reflect more accurately the severity of his PTSD 
symptomatology.  In written statements submitted in support 
of his claim and during hearings held before a hearing 
officer at the RO in September 1999 and before the 
undersigned Board Member in June 2002, the veteran indicated 
that this symptomatology hindered him from working and 
attending group sessions, caused him to have thoughts of 
suicide thrice monthly, and stopped him and his wife from 
having a social life.  He also indicated that the medication 
he took for his PTSD made him lose concentration, which in 
turn precluded him from driving.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2002). 

In this case, the RO initially granted the veteran service 
connection for PTSD by rating decision dated January 1999.  
The RO assigned this disability an evaluation of 50 percent, 
pursuant to Diagnostic Code (DC) 9411, effective from August 
3, 1998.  Since then, the 50 percent evaluation has remained 
in effect.  

Under DC 9411, a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2002).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2002).

Based on the above criteria, the Board finds that, prior to 
February 21, 2002, the veteran's PTSD disability picture more 
nearly approximated the criteria for a 100 percent 
evaluation, and that since February 21, 2002, the veteran's 
PTSD picture has more nearly approximated the criteria for 
the 50 percent evaluation that the RO initially assigned. 



A.  Prior to February 21, 2002

The veteran asserts that a medical professional first 
diagnosed PTSD in 1998.  The medical evidence of record 
confirms this assertion.  During the veteran's period of 
active service from August 1967 to August 1969, examiners 
noted that the veteran tended to overwork, thereby causing an 
anxiety reaction, and that he had an anxiety reaction from 
combat stress.  However, no examiner diagnosed PTSD.  On 
separation examination in June 1969, the veteran did not 
report psychiatric complaints and the examiner noted the 
veteran's psychiatric evaluation as normal.  

From discharge in 1969 to 1997, the veteran does not appear 
to have sought treatment for psychiatric complaints.  
However, according to VA outpatient treatment records dated 
from July 1998 to November 2000 and a July 1998 report of a 
VA psychiatrist, the veteran began to experience a depressed 
mood, sleep disturbances, agitation, nightmares and intrusive 
thoughts, but no suicidal ideation, in April 1998.  The VA 
psychiatrist attributed these symptoms to both PTSD and major 
depression and found that the veteran was completely limited 
and unable to do any kind of work.  He noted that the veteran 
had a significant loss of psychological, physiological, 
personal and social adjustment (severe limitations). 

Beginning in 1998, various private physicians also listed 
diagnoses of PTSD and an anxiety disorder during treatment 
visits for unrelated disorders; however, these physicians did 
not evaluate these disorders or note any symptoms 
attributable thereto. 

In November 1998, SSA determined that, since June 1998, the 
veteran had been disabled primarily due to anxiety related 
disorders and secondarily due to diabetes mellitus.  SSA 
based its determination on a November 1998 report of Mitchell 
Wax, Ph.D., a private psychologist.  This report indicates 
that on evaluation the veteran was highly agitated, had 
suicidal and paranoid ideation, memory problems, and an 
inappropriate affect, acted in a child-like manner, was 
overinclusive with information and tentative, appeared 
confused and struggled for concentration, had slow speech, 
circumstantial conversation, fragmentation of thought and 
flight of ideas, marginal to good coherence, marginal insight 
and judgment, occasional irrelevant speech, and loose and 
circumstantial associations.  Dr. Wax diagnosed PTSD, 
paranoid schizophrenia and depression and assigned those 
disabilities a Global Assessment of Functioning (GAF) score 
of 40 - severe symptoms.  The examiner concluded that, due to 
the veteran's difficulty concentrating, he would have 
difficulty withstanding the pressures of daily work activity. 

In December 1998, the veteran underwent a VA PTSD 
examination, during which he reported that he had begun to 
experience severe anxiety attacks in February 1998, and had 
begun to receive VA psychiatric treatment in July 1998.  He 
also reported that he had been married to the same woman for 
in excess of 30 years, that, after discharge, he worked as a 
supervisor in a factory for in excess of 19 years before 
leaving to start his own business, and that he had been 
unable to work during the past year due to severe anxiety and 
a loss of control and anger with his employees.  He indicated 
that he had insomnia, recurrent thoughts of Vietnam, anger 
and frustration.  The examiner noted that the veteran was 
cooperative and sincere, anxious, especially when discussing 
Vietnam, well oriented, and able to concentrate and do serial 
subtractions of seven, and had coherent and relevant speech 
without a thinking disorder, no delusional thinking, and an 
adequate fund of information.  The examiner noted that the 
veteran had feelings of guilt, depression, irritability, 
sleep disturbances and anger outburst.  He diagnosed PTSD and 
generalized anxiety disorder, but found that, giving the 
benefit of the doubt to the veteran, who appeared sincere, 
all of his psychiatric symptomatology was due to the PTSD.  
He assigned this symptomatology a GAF score of 50 and 
indicated that this score represented serious impairment of 
social and functional activities.  The examiner indicated 
that, with treatment, the veteran could improve.  

During VA individual counseling and group sessions conducted 
in 1998 and 1999, counselors noted that the veteran had an 
anxious and labile affect, but no suicidal or homicidal 
thoughts or delusions.  The veteran reported depression, 
intrusive thoughts, nightmares, flashbacks, panic attacks, 
avoidant behavior, no interest in life , some social 
alienation, a tendency to isolate himself from others, 
sleeping difficulty, irritability, emotional numbness, and 
helplessness.  On multiple occasions in late 1998 and 1999, a 
VA psychiatrist and counselors noted that the veteran's PTSD 
was improving.  In February 2000, a VA psychologist noted 
that the veteran was productive, active and planning a trip 
to England and Ireland and felt things were going well.  In 
October 2000, a VA psychiatrist noted that the veteran's PTSD 
had improved slightly in terms of sleep. 

In July 2000, SSA reevaluated the veteran's mental status and 
determined that the veteran continued to be disabled 
primarily due to affective disorders and secondarily due to 
PTSD.  SSA based its determination on a July 2000 report of 
Ronald G. Smith, Ph.D., another private psychologist.  This 
report indicates that on evaluation the veteran had unusual 
hand motions, was agitated, restless and upset, related well 
to the examiner, was alert, oriented to time and place and in 
good contact with reality, and had somewhat impaired 
concentration and attention.  Dr. Smith diagnosed depressive 
disorder and PTSD and assigned those disabilities a GAF score 
of 45. 

During a VA examination conducted in November 2000, an 
examiner noted that the veteran had difficulty concentrating, 
poor recall, and difficulty calculating and stating the 
months of the year in reverse order.  The examiner indicated 
that, since the December 1998 VA examination, the veteran had 
been receiving medication and psychotherapy and had reported 
improvement in his sleep disorder and less frequent 
disturbing dreams.  The examiner further indicated that, 
although the PTSD had slightly improved, it was aggravated by 
other medical problems.  He indicated that the veteran still 
suffered guilt and intrusive thoughts as a result of his PTSD 
and had poor concentration and memory difficulty as a result 
of organic brain syndrome.  He assigned the veteran's PTSD a 
GAF score of 50 and indicated that the score meant that the 
veteran had serious difficulties functioning in even very 
simple jobs and was under serious psychological stress.  

During outpatient treatment rendered in January 2001, the 
veteran reported a depressed mood and intrusive thoughts and 
dreams.  He denied suicidal and homicidal ideation.  In 
February 2001 and March 2001, a VA psychologist noted that 
the veteran had reported an improved mood, minimal anxiety 
and a greater ability to concentrate and had interviewed to 
participate in VA computer skills training.  In April 2001, 
the VA psychologist noted that the veteran had an optimistic 
outlook and was keeping active and making future plans, 
including involving a camping trip.  During outpatient 
treatment rendered from June 2001 to October 2001, examiners 
noted that the veteran was participating in a VA conditioning 
program and computer training.  In August 2001, the veteran 
reported an improved mood.  In October 2001, he reported 
anxiety and intrusive recollections related to the terrorist 
crisis.  An examiner noted that the veteran's judgment and 
insight regarding the effect of the terrorist events were 
good.  The veteran also reported that he had just graduated 
from his computer course and was committed to participating 
in advanced classes.  The examiner characterized the 
veteran's PTSD as stable.  In early 2002, the veteran 
experienced an exacerbation of his PTSD, but by June 2002, he 
reported that he had the energy and initiative to continue 
involvement with a magazine.  In August 2002, the veteran 
reported a stable mood and mild anxiety.  He also reported 
that he was more engaged in activities outside the home, 
including working on a magazine and arranging computer 
classes.  

The above evidence establishes that, prior to February 21, 
2002, VA and private examiners attributed flashbacks, 
intrusive thoughts, sleep disturbances, nightmares, 
depression, agitation, confusion, difficulty concentrating, 
memory loss, impaired speech and thought processes, marginal 
insight and judgment, anger outbursts and irritability to the 
veteran's PTSD and other psychiatric disorders later found to 
be related to the PTSD.  One examiner indicated that the 
veteran's concentration difficulties interfered with the 
veteran's ability to engage in daily work activity and 
another examiner indicated that the veteran's psychiatric 
symptoms collectively rendered the veteran unable to do any 
kind of work.  Although the veteran's PTSD began improving 
somewhat in 2000, examiners still characterized the PTSD as 
severe and indicated that it caused significant or serious 
social and occupational impairment. 

The law provides that, in all cases involving VA benefits, VA 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).  In this case, there is an approximate balance of 
positive and negative evidence of record regarding the issue 
of whether, prior to February 21, 2002, the veteran's PTSD 
caused total occupational and social impairment, a finding 
that would dictate the assignment of a 100 percent evaluation 
for PTSD under DC 9411.   

The positive evidence includes Dr. Wax's November 1998 
report, which includes a GAF score of 40 and findings showing 
occupational and social impairment due to deficiencies in 
speech, judgment, thinking and mood, and Dr. Smith's July 
2000 report, which includes a GAF score of 45 and findings 
showing occupational and social impairment due to 
deficiencies in behavior, mood, concentration and attention.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2002), a GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home and is failing at school).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  Considering these 
definitions, it is clear that the GAF scores assigned the 
veteran's PTSD by Drs. Wax and Smith confirm that, during the 
time period at issue, the disability was, at least, serious, 
causing major impairment in several areas, such as work, 
school, family relations, judgment, thinking or mood, and at 
most, completely disabling, causing total occupational and 
social impairment. 

The negative evidence includes the December 1998 VA 
examination report, which includes a GAF score of 50 and 
findings showing occupational, but not social, impairment, 
and the examiner's opinion that, with treatment, the veteran 
could improve, VA treatment records dated from 1998 to 2001, 
which confirm improvement in the veteran's PTSD 
symptomatology, and the November 2000 VA examination report, 
which includes a GAF score of 50 and findings showing 
serious, but not total, occupational impairment and no social 
impairment.  The GAF scores assigned the veteran's PTSD by 
the VA examiners reflect that, during the time period at 
issue, the disability was, at worst, serious.

Given that the evidence is in relative equipoise regarding 
whether a 100 percent evaluation for PTSD is warranted during 
the time period at issue, the Board affords the veteran the 
benefit of the doubt under 38 U.S.C.A. § 5107(b) (West Supp. 
2002), and concludes that the criteria for a 100 percent 
evaluation for PTSD, prior to February 21, 2002, have been 
met.  

B.  From February 21, 2002

On February 21, 2002, the veteran underwent his most recent 
VA mental disorders examination.  During this examination, 
the veteran reported that he was living with his spouse, son 
and son's fiancée and occasionally went camping with his son 
and grandson.  He also reported that he had reduced 
concentration and a tendency to become frustrated.  The 
examiner noted that the veteran was alert and oriented and 
had appropriate behavior, relevant, logical, clear, goal-
directed and coherent speech, and no impairment of thought 
process or communication, no impaired impulse control or 
evidence of disorientation, no neglect of personal appearance 
or hygiene, and no delusions, hallucinations, suicidal or 
homicidal ideation or obsessions or rituals that interfered 
with routine activities.  The examiner also noted that the 
veteran had a depressed mood, a full range affect, good 
judgment, insight and abstract thinking, no memory 
impairment, and no disturbance of motivation or mood.  The 
examiner indicated that the veteran was no longer working due 
to his diabetes mellitus, not his PTSD.  The examiner also 
indicated that he saw no difficulty in the veteran's ability 
to maintain effective social and family relationship and that 
the veteran was looking forward to a vacation with his family 
in the Bahamas.  The examiner assigned the veteran's PTSD a 
GAF score of 60 and characterized the disability as mild.   

The above evidence establishes that, as of February 21, 2002, 
the veteran's PTSD has improved.  It has now been 
characterized as mild, primarily causing depression.  
According to the DSM-IV, a GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Based on this 
definition, it is clear that the veteran's PTSD is no longer 
causing serious or total impairment in occupational and 
social functioning.  Rather, since November 28, 2000, when it 
was noted to be serious, it has improved to such an extent, 
it now causes only mild to moderate impairment in 
occupational and social functioning.  Certainly, there is no 
evidence indicating that it causes deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, which is necessary to establish entitlement 
to a 70 percent evaluation.  As the VA examiner indicated, 
the veteran's diabetes mellitus, rather than his PTSD, 
interferes with his ability to work and the veteran has no 
difficulty maintaining effective social and family 
relationships.  Based on the foregoing, the Board concludes 
that the criteria for an evaluation in excess of 50 percent 
for PTSD, from February 21, 2002, have not been met.  The 
preponderance of the evidence is against this portion of the 
veteran's claim; therefore, this portion of his claim must be 
denied.  

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's PTSD.  For the reasons 
noted above, the evidence does not establish that, since 
February 21, 2002, this disability, alone, has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Moreover, it does not 
establish that the veteran's PTSD has necessitated frequent 
periods of hospitalization.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent evaluation for PTSD, prior to February 21, 
2002, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD, from February 
21, 2002, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

